___________

     No. 96-2195
     ___________

United States of America,      *
                                      *
              Appellee,               *
                                      *
     v.                               *
                                      *
Steven G. DeHart,                     *
                                      *
              Appellant.       *

     ___________
                                            Appeals from the United States
     No. 96-2196                            District Court for the
     ___________                            Western District of Missouri.

United States of America,      *              [UNPUBLISHED]
                                      *
              Appellee,               *
                                      *
     v.                               *
                                      *
Larry D. White,                *
                                      *
              Appellant.       *
                                    ___________

                      Submitted:    October 24, 1996

                           Filed:   November 27, 1996
                                    ___________

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.

     Steven G. DeHart and Larry D. White challenge the sentences imposed
by the district court1 after a jury found them guilty of
conspiring to threaten and retaliate against a government
informant, and aiding and abetting that threatening and




     1
     The Honorable Joseph E. Stevens, Jr., United States District Judge
for the Western District of Missouri.
retaliating, in violation of 18 U.S.C. §§ 371, 1513(b)(2), and 2.      We
affirm the sentences.
        In 1994, the Drug Enforcement Administration enlisted the help of
an informant to investigate suspected methamphetamine trafficking in
central Missouri.     The informant's information led to the arrest and
conviction of DeHart's brother.      Shortly after his brother's arrest,
DeHart began harassing the informant.       DeHart and White subsequently
followed the informant to a friend's house, shouted various epithets
and threats, and damaged the informant's car by kicking and jumping on
it.     During this incident, DeHart brandished a firearm and fired two
rounds into the trunk lid of the informant's car.


      On appeal, DeHart argues the district court erred by denying him
a two-level reduction for accepting responsibility under         U.S.S.G.
§ 3E1.1.     We conclude the court did not clearly err in denying the
reduction, as DeHart went to trial and denied that his offense conduct
was motivated by the informant's statements regarding his brother.    See
U.S.S.G. § 3E1.1, comment. (n.2) (conviction by trial "does not
automatically preclude a defendant from consideration for such a
reduction," but acceptance-of-responsibility reduction is not intended
for defendant who puts government to its burden of proof at trial by
denying essential factual elements of guilt, is convicted, and only
then admits guilt and expresses remorse); United States v. Amos, 952
F.2d 992, 995 (8th Cir. 1991), cert. denied, 503 U.S. 1010 (1992).


        White argues in his appeal that the evidence indicated he was less
culpable than DeHart, and that the district court thus erred by denying
him a two-level reduction for his role as a minor participant under
U.S.S.G. § 3B1.2(b).     We conclude the district court did not clearly
err in denying this reduction, because, even assuming White was less
culpable than DeHart, White was an active participant in the criminal
acts.    See United States v. Abanatha,




                                      -2-
999 F.2d 1246, 1250 (8th Cir. 1993), cert. denied, 114 S. Ct. 1549
(1994); United States v. West, 942 F.2d 528, 531 (8th Cir. 1991).


    Accordingly, the judgments are affirmed.


     A true copy.


           Attest:


                CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                  -3-